 1   STEVEN RAFFAELE (pro hac vice)
     SARAH G. PASSERI (pro hac vice)
 2   HOLLAND & KNIGHT LLP
     31 West 52nd Street
 3   New York, NY 10019
     Telephone 212.513.3200
 4   Facsimile 212.385.9010
     E-mail: steven.raffaele@hklaw.com
 5           sarah.passeri@hklaw.com
 6   SHELLEY G. HURWITZ (SBN 217566)
     HOLLAND & KNIGHT LLP
 7   400 South Hope Street, 8th Floor
     Los Angeles, California 90071
 8   Telephone 213.896.2400
     Facsimile 213.896.2450
 9   E-mail: shelley.hurwitz@hklaw.com
10   Attorneys for Defendant
     JETBLUE AIRWAYS CORPORATION,
11   a Delaware corporation
12                      UNITED STATES DISTRICT COURT
13                    EASTERN DISTRICT OF CALIFORNIA
14                               SACRAMENTO DIVISION
15   MICHELLE HILL; ARIEL EPSTEIN         ) No. 2:17-cv-01604-WBS-DB
     POLLACK,                             )
16                                        )
                   Plaintiffs,            ) STIPULATED PROTECTIVE
17                                        ) ORDER
                                          )
18        vs.                             )
                                          )
19   JETBLUE AIRWAYS                      )
     CORPORATION,                         )
20                                        )
                   Defendant.             )
21                                        )
22

23

24

25

26
27

28
                                         -1-
                                                 Case No. 2:17-cv-01604-WBS-DB
 1                       STIPULATED PROTECTIVE ORDER
 2         IT IS HEREBY STIPULATED AND AGREED by and between the parties
 3   hereto, Plaintiffs MICHELLE POLLACK and ARIEL EPSTEIN, and Defendant
 4   JETBLUE AIRWAYS CORPORATION, by their undersigned counsel, that the
 5   following procedures shall govern the production and exchange of all Confidential
 6   documents, testimony, interrogatories and other information produced, given or
 7   exchanged in the course of the above-entitled action (the "Action"). Nothing in this
 8   Protective Order shall be deemed to waive any right a person otherwise might have
 9   to obtain information, to oppose production of documents or information on any
10   ground, or to object to the introduction of evidence on any ground. In addition,
11   nothing in this Protective Order shall be deemed to authorize or preclude the
12   disclosure of Sensitive Security Information ("SSI") in any form, including, but not
13   limited to, documents and oral testimony.
14         1.     For the purposes of the Protective Order,
15                (a)   The term "document" includes, without limitation, (i)
16         interrogatory answers, (ii) requests to admit and responses thereto, (iii)
17         documents produced by any party or non-party in the Action, (iv) deposition
18         transcripts and exhibits, (v) any portion of any papers, including Court papers,
19         that quote from or summarize any of the foregoing, and (vi) audio recordings.
20         Without limitation, the term "document(s)" includes all originals (or copies if
21         the original is unavailable), non-identical copies, drafts and revisions.
22                (b)   The term "person" means any party, individual, or entity.
23         2.     Any person subject to discovery in the Action ("Producing Party") may,
24   in good faith, designate non-public business, financial, trade secret, or proprietary
25   information, or confidential research, development, personal or commercial and
26   personal information as "Confidential" (by stamping the relevant pages or otherwise)
27   thus rendering that document subject to protection. Documents designated as
28
                                             -2-
                                                           Case No. 2:17-cv-01604-WBS-DB
 1   "Confidential," the information contained therein, and any notes or other documents
 2   quoting from or summarizing such materials are hereinafter referred to as
 3   "Confidential Information."
 4         3.     A Producing Party shall designate for confidential treatment only
 5   documents, items or information which the Producing Party believes in good faith
 6   contain material constituting any non-public business, financial, trade secret,
 7   proprietary information, confidential research, or medical, financial, personal, or
 8   commercial information.
 9         4.     If a Producing Party inadvertently produces any confidential materials
10   without the appropriate designation, the Producing Party may furnish a substitute
11   copy properly designated along with written notice to all parties that such
12   information is deemed Confidential Information. Any receiving party must replace
13   the undesignated original and any and all copies (either in its possession or
14   previously sent to any third parties) with the substitute copy and return the original
15   and any such copies to the Producing Party within fourteen (14) days of receipt of
16   the substitute copy.
17         5.     If any non-party produces discovery materials and does not designate
18   them "Confidential," any party may seek to have such materials so designated if it
19   in good faith believes such designation is necessary, either by requesting that the
20   non-party producing the materials designate such materials "Confidential" or by
21   requesting that the opposing party or parties agree to such designation, or by seeking
22   an order of the Court. No penalty or duty shall be imposed upon a receiving party
23   who has disclosed a document that is subsequently designated by the Producing
24   Party as "Confidential" if the disclosure predates the "Confidential" designation.
25   However, the Producing Party will make reasonable efforts to ensure the return of
26   documents it disclosed prior to such designation being made.
27

28
                                             -3-
                                                           Case No. 2:17-cv-01604-WBS-DB
 1         6.     Nothing in Paragraph 5, above, or elsewhere in this Protective Order,
 2   shall be construed as precluding the right of any party to seek relief from the Court
 3   precluding the disclosure of materials received from third parties or requiring that
 4   such materials be designated "Confidential" prior to their production. Subject to the
 5   express provisions of this Paragraph and Paragraph 5, supra, nothing herein shall
 6   impose any restrictions on the use or disclosure by a party or witness of documents
 7   or information obtained through discovery proceedings between the parties in this
 8   action which have also been obtained lawfully by a party or witness from an
 9   independent source.
10         7.     If any party objects to the designation of any document as
11   "Confidential" the party shall state the objection in writing to counsel for the party
12   or non-party making the designation within fifteen (15) business days of receipt of
13   the document(s) in question. The party or non-party designating the material as
14   Confidential shall then provide a written explanation as to why the material is
15   believed to be Confidential within five (5) business days of receipt of any such
16   objection. If the parties are unable to resolve the objection, any party may move the
17   Court to do so. The materials so designated shall remain Confidential pending
18   resolution of the objection. The party or non-party who designated the discovery
19   material as Confidential shall have the burden of establishing confidentiality.
20         8.     This Protective Order may only be modified in writing, signed by
21   counsel for all parties.
22         9.     The attorneys of record are responsible for employing reasonable
23   measures to control, consistent with this Protective Order, duplication of, access to,
24   and distribution of copies of Confidential Information.
25         10.    Confidential Information shall be used by the receiving party solely for
26   the purposes of investigating, preparing for and/or conducting litigation in the Action
27

28
                                              -4-
                                                           Case No. 2:17-cv-01604-WBS-DB
 1   and any resulting appellate proceedings and in a manner consistent with this
 2   Protective Order.
 3         11.     The inadvertent production of privileged information, whether
 4   designated "Confidential" or bearing no designation shall not constitute a waiver of
 5   any applicable privilege. Any party or non-party receiving produced privileged
 6   material must return such material to the Producing Party immediately upon request.
 7   Nothing in this paragraph, however, shall be construed as preventing the party to
 8   which assertedly privileged information was produced from seeking to reobtain such
 9   information by arguing that it is not privileged.
10         12.     The inadvertent production of materials containing SSI shall be
11   returned immediately upon request by Defendant or by the Transportation Security
12   Administration ("TSA"). Nothing in this paragraph, however, shall prevent any party
13   from moving the Court for or petitioning the TSA for the disclosure of these
14   materials.
15         13.     All materials designated as "Confidential" shall not be disclosed
16   directly or indirectly by the person receiving such materials to persons or entities
17   other than:
18                 (a)   subject to the provisions of paragraph 20, the Court, persons
19         employed by the Court, the jury, or stenographers transcribing the testimony
20         or argument at a hearing, trial, or deposition in the Action or any appeal
21         therefrom;
22                 (b)   the parties to the Action or their authorized agent/representative,
23         or any officer, director or employee of the parties to this Action or of the
24         parties' authorized agent/representative, to the extent necessary for the
25         prosecution or defense of this Action;
26
27

28
                                              -5-
                                                           Case No. 2:17-cv-01604-WBS-DB
 1                (c)   counsel to the parties in the Action (including in-house counsel
 2         of the parties or their agents/representatives), or such counsel's clerical,
 3         paralegal, and secretarial staff;
 4                (d)   any subsequently joined party or officer, director or employee of
 5         any subsequently joined party, provided that such subsequently joined party
 6         signs an undertaking in the form attached hereto as Exhibit A agreeing to be
 7         bound by the Protective Order;
 8                (e)   any person reflected as an author, addressee, or recipient of the
 9         materials being disclosed or any person who received the materials in the
10         ordinary course of business;
11                (f)   any non-party trial witness or non-party deposition witness,
12         provided that such witness signs an undertaking in the form attached hereto
13         as Exhibit A agreeing to be bound by the Protective Order; and
14                (g)   experts consulted by counsel in connection with these
15         proceedings to allow such experts to prepare a written opinion, to prepare to
16         testify, or to assist counsel in the prosecution or defense of the Action. Any
17         expert(s) who receives material designated as "Confidential" must sign an
18         undertaking in the form of Exhibit A attached agreeing to be bound by the
19         Protective Order.
20         14.    If any party desires to provide Confidential Information or materials to
21   any person(s) not set forth in Paragraphs 13 above, and if the parties cannot resolve
22   the matter consensually, the party requesting disclosure shall make an appropriate
23   application to the Court. Any third party not included in Paragraph 13 above must
24   review and sign Exhibit A attached hereto before any material designated as
25   "Confidential" is made available to that person.
26         15.    Nothing herein shall prevent any party from seeking relief from the
27   Court for an order modifying the terms and/or provisions of this Protective Order.
28
                                               -6-
                                                          Case No. 2:17-cv-01604-WBS-DB
 1         16.      If, at any time, any Confidential Information in the possession, custody
 2   or control of any person or party other than the person or party who originally
 3   produced such Confidential Information is subpoenaed or requested by any court,
 4   administrative agency, legislative body, the recipient of the subpoena or request
 5   immediately shall promptly notify the designating party in writing and include a
 6   copy of the subpoena or court order; promptly notify in writing the party who caused
 7   the subpoena or order to issue in the other litigation that some or all of the material
 8   covered by the subpoena or order is subject to this agreement; and cooperate with
 9   respect to all reasonable procedures sought to be pursued by the designating party
10   whose Confidential Information may be affected. Such notification shall include a
11   copy of this agreement. The receiving party or recipient of the subpoena or request
12   shall not produce the Confidential Information unless and until the parties resolve
13   the issue or the Court in this Action orders the production of Confidential
14   Information.
15         17.      Before filing confidential material or discussing or referencing such
16   material in court filings, the filing party shall confer with the designating party to
17   determine whether the designating party will remove the confidential designation,
18   whether the document can be redacted, or whether a motion to seal or stipulation and
19   proposed order is warranted. If a party desires to protect confidential information at
20   trial, the issue should be addressed during the pre-trial conference or in a motion
21         18.      Any party who intends to file papers containing documents or
22   information designated by an opposing party as "Confidential" or derived from
23   documents or information designated by an opposing party as "Confidential" must
24   comply with any rules governing the filing of papers under seal, absent agreement
25   of the parties regarding such use. Nothing in this Protective Order shall be construed
26   to prohibit a party from objecting to the sealing of such documents, information, or
27   material at the time of the filing or anytime thereafter.
28
                                               -7-
                                                            Case No. 2:17-cv-01604-WBS-DB
 1         19.      Nothing herein shall be construed to affect in any way the admissibility
 2   of any document, testimony or other evidence at the trial in the Action. Nothing
 3   herein shall be construed to limit in any way any party's use of its own Confidential
 4   Information, or a party's subsequent waiver of its own prior designation with respect
 5   to its own Confidential Information.
 6         20.      The parties may either identify on the record, during the deposition or
 7   other pretrial proceeding, all protected testimony, or may so designate such
 8   testimony after reviewing the transcript. Any party may, within thirty days after
 9   receiving a deposition transcript, designate portions of the transcript, or exhibits
10   thereto, as Confidential.
11         21.      Neither the termination of the Action nor the termination of
12   employment of any person who has had access to any Confidential Information shall
13   relieve such person from the obligation of maintaining the confidentiality of such
14   information.
15         22.      Within sixty (60) days after termination of the Action, all actions
16   stemming from the underlying incident in which Plaintiffs' counsel is a participant,
17   or any appeal therefrom, counsel shall return all Confidential Information and copies
18   to counsel for the producing party or non-party, or in lieu thereof, certify in writing
19   that such Confidential Information has been destroyed. The Court shall retain
20   jurisdiction for all purposes in connection with this paragraph. Notwithstanding this
21   provision, counsel are entitled to retain one archival copy of all documents filed with
22   the court, trial, deposition, and hearing transcripts, correspondence, deposition and
23   trial exhibits, expert reports, attorney work product, and consultant and expert work
24   product provided that documents designated as Confidential may not be kept by any
25   party under any circumstances, nor may any Confidential Information be disclosed
26   or otherwise used in any other action.
27

28
                                               -8-
                                                            Case No. 2:17-cv-01604-WBS-DB
 1   Dated:       November 8, 2018
 2                                           HOLLAND & KNIGHT LLP
 3
                                             __/s Shelley Hurwitz _________________
 4                                           Shelley G. Hurwitz
                                             Steven Raffaele
 5
                                             Sarah G. Passeri
 6                                           Attorneys for Defendant
                                             JetBlue Airways Corporation
 7

 8
     Dated:       November 8, 2018
 9

10                                           FRIEDMAN RUBIN PLLP

11                                           __/s Rachel Luke _____________________
                                             Rachel Luke
12                                           Alisa Brodkowitz
13                                           Rachel Luke
                                             Attorneys for Plaintiffs in the Hill Matter
14                                           and the Bohnel Matter
15
                                            ORDER
16
           Pursuant to the parties’ stipulation, IT IS SO ORDERED.
17
           IT IS FURTHER ORDERED THAT:
18
           1. Requests to seal documents shall be made by motion before the same judge
19
     who will decide the matter related to that request to seal.
20
           2. The designation of documents (including transcripts of testimony) as
21
     confidential pursuant to this order does not automatically entitle the parties to file
22
     such a document with the court under seal. Parties are advised that any request to
23
     seal documents in this district is governed by Local Rule 141. In brief, Local Rule
24
     141 provides that documents may only be sealed by a written order of the court after
25
     a specific request to seal has been made. L.R. 141(a). However, a mere request to
26
     seal is not enough under the local rules. In particular, Local Rule 141(b) requires
27
     that “[t]he ‘Request to Seal Documents’ shall set forth the statutory or other authority
28
                                              -9-
                                                            Case No. 2:17-cv-01604-WBS-DB
 1   for sealing, the requested duration, the identity, by name or category, of persons to
 2   be permitted access to the document, and all relevant information.” L.R. 141(b).
 3            3. A request to seal material must normally meet the high threshold of
 4   showing that “compelling reasons” support secrecy; however, where the material is,
 5   at most, “tangentially related” to the merits of a case, the request to seal may be
 6   granted on a showing of “good cause.” Ctr. for Auto Safety v. Chrysler Grp., LLC,
 7   809 F.3d 1092, 1096-1102 (9th Cir. 2016); Kamakana v. City and County of
 8   Honolulu, 447 F.3d 1172, 1178-80 (9th Cir. 2006).
 9            4. Nothing in this order shall limit the testimony of parties or non-parties, or
10   the use of certain documents, at any court hearing or trial – such determinations will
11   only be made by the court at the hearing or trial, or upon an appropriate motion.
12            5. With respect to motions regarding any disputes concerning this protective
13   order which the parties cannot informally resolve, the parties shall follow the
14   procedures outlined in Local Rule 251. Absent a showing of good cause, the court
15   will not hear discovery disputes on an ex parte basis or on shortened time.
16            6. The parties may not modify the terms of this Protective Order without the
17   court’s approval. If the parties agree to a potential modification, they shall submit a
18   stipulation and proposed order for the court’s consideration.
19            7. Pursuant to Local Rule 141.1(f), the court will not retain jurisdiction over
20   enforcement of the terms of this Protective Order after the action is terminated.
21            8. Any provision in the parties’ stipulation that is in conflict with anything in
22   this order is hereby DISAPPROVED.
23   Dated: December 3, 2018
24

25

26
     DLB:6
27   DB\orders\orders.civil\hill1604.stip.prot.ord

28
                                                     - 10 -
                                                              Case No. 2:17-cv-01604-WBS-DB
 1                                       EXHIBIT A
 2                    CONFIDENTIALITY ACKNOWLEDGMENT
 3         I, ________________, hereby acknowledge that: (i) I have read the foregoing
 4   Protective Order, dated November __, 2018 (the "Protective Order"), which I am
 5   informed has been executed by the attorneys for the parties in the action presently
 6   pending in the United States District Court for the Eastern District of California,
 7   entitled Hill, et al. v. JetBlue Airways Corporation, Case No. 2:17-cv-01604 (the
 8   "Action"); (ii) I understand the terms of the Protective Order; (iii) I agree, upon the
 9   potential penalty of contempt and other civil remedies under the laws of the United
10   States, to be bound by the terms of the Protective Order and will not reveal
11   Confidential Information to anyone, except as allowed by the Protective Order; (iv)
12   I understand that all Confidential Information and copies thereof shall be maintained
13   in a secure manner and shall be returned no later than sixty (60) days after the
14   termination of this action or any appeal therefrom to the counsel for the party or
15   other person who provided such Confidential Information to me; and (v) I submit
16   my person to the jurisdiction of the United States District Court for the Eastern
17   District of California, for the limited purpose of securing compliance with the terms
18   and conditions of the Protective Order.
19

20   DATED: ______________________              _______________________________
21                                               (Signature)
22

23   NAME: ______________________________
24

25   BUSINESS ADDRESS:
26   __________________________________________________
27

28
                                               - 12 -
                                                               Case No. 2:17-cv-01604-WBS-DB
